Citation Nr: 0730902	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  06-19 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral knee 
disability, claimed as secondary to pes planus.

3.  Entitlement to service connection for a back disability, 
claimed as secondary to bilateral knee disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from March 1967 to March 1969.

This matter comes before the Board on appeal from a rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  

The appeal concerning the issues of entitlement to service 
connection for bilateral knee disability and back disability 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part. 


FINDING OF FACT

The veteran has tinnitus that is related to his military 
service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met. 
38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.103, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Disorders diagnosed after discharge will 
still be service connected if all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

In this case, the service medical records contain a notation 
dated in October 1968 that the veteran complained of ear 
ringing.  The notation does not refer to any other symptoms.  
The service medical records do not contain any specific 
reference to tinnitus.  The veteran's service personnel 
records show that he served in artillery, and was a cannoneer 
and ammo hand while in Vietnam from August 1967 to August 
1968, and a field artillery crewman thereafter.  The veteran 
testified in June 2007 that he was on a firing mission every 
other day or night in Vietnam.  

The report of VA examination in December 2004 by an 
audiologist indicates that the veteran's claims folder was 
not available for review, and that the opinions given were 
considered preliminary and would be finalized after review of 
the claims folder.  This examination report indicates that 
the veteran described tinnitus as a bilateral "ringing" 
sensation that was constant.  He reported the onset of 
tinnitus in service, but that he did not report it to medical 
superiors.  He also reported noise exposure to heavy 
artillery, without hearing protection devices, during 
service.  He also reported occupational noise exposure as a 
truck driver for 5 years and as an automobile mechanic for 25 
years.  The examiner expressed the opinion that the veteran's 
complaint of tinnitus is considered at least as likely as not 
to be related to military service.

The veteran was also examined for ear disease by a medical 
doctor in December 2004, where he again complained of 
tinnitus by history.  This VA examiner also noted the 
veteran's noise exposure during military service.  The 
examination report contains a pertinent diagnosis of tinnitus 
by history.

The claims folder indicates that the VA audiologist who had 
examined the veteran in December 2004 completed another 
report in February 2005 when the claims folder was provided 
for review.  Concerning tinnitus, this report contains only 
one line:  Veteran denied tinnitus.

Given that the service medical records document a complaint 
of ringing in the ears in October 1968, and that the veteran 
reported tinnitus to the audiologist and the medical doctor 
when examined in December 2004, the origin of the reference 
to the veteran's denial of tinnitus in the February 2005 
report is entirely unclear.  Nonetheless, the December 2004 
audiologist's report contains the opinion that it is at least 
as likely as not that the veteran's complaint of tinnitus is 
related to his military service.  This opinion was not 
specifically modified following review of the claims folder 
in February 2005.  And the record does not otherwise contain 
a medical opinion that contradicts the audiologist's December 
2004 opinion.  Moreover, the December 2004 opinion is 
consistent with the veteran's service medical and personnel 
records.  Therefore, resolving any reasonable doubt in the 
veteran's favor, the Board concludes that the record supports 
a grant of service connection for tinnitus.

As service connection is granted for tinnitus, the Board 
concludes that any deficiencies in the duties to notify or 
assist the claimant, 38 U.S.C.A. §§  5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159 (2007), would be harmless 
error, under the circumstances of this case. 


ORDER

Service connection for tinnitus is granted.


REMAND

At the hearing in June 2007, the veteran submitted a copy of 
a September 2004 Social Security Administration (SSA) award 
letter concerning disability benefits beginning November 
2003.  He also testified that he was receiving these benefits 
for his feet, back, and knees.  The records concerning his 
claim should be obtained from SSA.  

Accordingly, the issues concerning service connection for 
back and knee disabilities are REMANDED for the following 
action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.  After the development requested above 
has been completed to the extent 
possible, again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


